Citation Nr: 0011659	
Decision Date: 05/03/00    Archive Date: 05/09/00

DOCKET NO.  98-20 807	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The veteran served on active duty from March 1968 to November 
1970.  

This matter comes to the Board of Veterans' Appeals (Board) 
from rating determinations of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Waco, Texas.  

In December 1999 and April 2000, the appellant's service 
representative raised the issue of entitlement to Chapter 35 
Dependents Educational Benefits.  This issue was the subject 
of a May 1998 rating decision, but no notice of disagreement 
was submitted with that decision.  The RO has not adjudicated 
the current claims raised by the service representatives.  
Where the appellant raises a claim that has not yet been 
adjudicated, the proper course is to refer that issue to the 
RO.  Bruce v. West, 11 Vet. App. 405 (1998).  This issue is, 
accordingly, referred to the RO for adjudication.


FINDINGS OF FACT

1.  The veteran died on April [redacted], 1998, at the age 
of 55, from hypertensive cardiovascular disease.  

2.  The veteran was 50 percent disabled due to complete 
neuropathy of the left ulnar nerve with fracture of the left 
ulna and muscle damage; 20 percent disabled due to foreign 
body of the left lower lung field with pneumothorax, 
recovered; and noncompensable ratings were in effect for 
residuals of a gunshot wound (GSW) of the face, residuals of 
GSW scars of the chest, back, and left arm, and for a healed 
perforated right tympanic membrane.  A combined rating for 
all service-connected disabilities was 60 percent, effective 
from November 4, 1970, at the time of his death.  

3.  Heart disease and hypertension were not shown during 
active service or within one year of separation and the 
appellant has not presented or identified competent medical 
evidence, which related postservice heart disease and 
hypertension to any incident or event of active service or 
secondary to a service-connected disability.  


CONCLUSION OF LAW

The claim of entitlement to service connection for the cause 
of the veteran's death is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

A review of the service medical records (SMRs) does not show 
a diagnosis of or treatment for heart disease or hypertension 
during service.  What these records do show is that the 
veteran sustained multiple fragment wounds to the back, 
chest, and left arm, with a left ulnar fracture in August 
1969 while in the Republic of Vietnam.  He subsequently 
underwent several different surgical procedures, one in 
August 1969 and another in September 1969.  The August 1969 
procedure involved delayed primary closure of the wounds of 
the back, and the September 1969 surgery involved delayed 
primary closure of wounds of the left arm, with application 
of a cast.  Of record are copies of intensive care recovery 
ward temperature, pulse, respiration, and blood pressure 
logs.  These logs reflect elevated blood pressure readings as 
defined by VA during some periods of service, while blood 
pressure readings were within normal limits during other 
periods.  SMRs subsequent to a period of surgery and 
hospitalization, are negative for additional elevated blood 
pressure readings, to include at time of separation 
examination in June 1970.  

Postservice records include a VA orthopedic examination 
report from October 1971.  The veteran's blood pressure was 
listed as 138/88.  Chest X-ray showed no evidence of active 
chest disease.  No diagnoses of heart disease or hypertension 
was recorded.  

In late 1970, service connection was established for complete 
neuropathy of the left ulnar nerve with fracture of the left 
ulna and muscle damage, rated as 50 percent; foreign body of 
the left lower lung field with pneumothorax, recovered, rated 
as 20 percent disabling; and noncompensable ratings were 
granted for residuals of a gunshot wound (GSW) of the face, 
residuals of GSW scars of the chest, back, and left arm, and 
for a healed perforated right tympanic membrane.  A combined 
rating for all service-connected disabilities was 60 percent, 
effective from November 4, 1970.  These rating were in effect 
at the time of the veteran's death.  

An application for death benefits was received in May 1998.  
The certificate of death (and an autopsy report) reflect that 
the veteran died of hypertensive cardiovascular disease on 
April [redacted], 1998.  He was 55 years old.  

At personal hearing in November 1998, the appellant testified 
that she believed that the physical and mental injuries 
sustained by the veteran in Vietnam contributed to his death.  
She said that he was under a lot of stress and frequently 
experienced combat flashbacks.  She stated that he would not 
seek any help for this problem at the VA Medical Center.  
Following his return from service, he was different and was 
also unreliable.  She said that she had not received any 
medical opinion, oral or written, which stated that any 
Vietnam combat stress was a factor in the veteran's heart 
disease.  She also stated that she was unaware of any 
treatment or diagnosis of heart disease prior to the 
veteran's death.  

In a statement in December 1998, she argued that the 
veteran's hypertension was of service origin.  In March 1999, 
she submitted photocopies of particular SMRs, summarized 
above, and private clinical records from October 1997.  The 
private records reflect that the veteran had a history of 
hypertension.  He was on medication for control of his 
elevated blood pressure.  

Criteria 

The threshold question that must be resolved with regard to a 
claim is whether the veteran has presented evidence that the 
claim is well grounded.  Under the law, it is the obligation 
of the person applying for benefits to come forward with a 
well-grounded claim.  38 U.S.C.A. § 5107(a).  A well grounded 
claim is "[a] plausible claim, one which is meritorious on 
its own or capable of substantiation.  Such a claim need not 
be conclusive but only possible to satisfy the initial burden 
of § 5107(a)."  Epps v. Gober, 126 F.3d 1464, 1468 (Fed. 
Cir. 1997).  Mere allegations in support of a claim that a 
disorder should be service-connected are not sufficient; the 
veteran must submit evidence in support of the claim that 
would "justify a belief by a fair and impartial individual 
that the claim is plausible."  38 U.S.C.A. § 5107(a); Tirpak 
v. Derwinski, 2 Vet. App. 609, 611 (1992).  The quality and 
quantity of the evidence required to meet this statutory 
burden depends upon the issue presented by the claim.  
Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993).  

The U.S. Court of Appeals for Veterans Claims (Court) has 
held that, in general, a claim for service connection is well 
grounded when three elements are satisfied with competent 
evidence.  Caluza v. Brown, 7 Vet. App. 498 (1995).   First, 
there must be competent medical evidence of a current 
disability (a medical diagnosis).  Rabideau v. Derwinski, 2 
Vet. App. 141, 144 (1992); Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992).  Second, there must be evidence of an 
occurrence or aggravation of a disease or injury incurred in 
service (lay or medical evidence).  Cartwright v. Derwinski, 
2 Vet. App. 24, 25 (1991); Layno v. Brown, 6 Vet. App. 465 
(1994).  Third, there must be a nexus between the in-service 
injury or disease and the current disability (medical 
evidence or the legal presumption that certain disabilities 
manifest within certain periods is related to service).  
Grottveit v. Brown, 5 Vet. App. 91, 93; Lathan v. Brown, 7 
Vet. App. 359 (1995).  

The Court has further held that the second and third elements 
of a well-grounded claim for service connection can also be 
satisfied under 38 C.F.R. § 3.303(b) (1999) by (a) evidence 
that a condition was "noted" during service or an 
applicable presumption period; (b) evidence showing post-
service continuity of symptomatology; and (c) medical or, in 
certain circumstances, lay evidence of a nexus between the 
present disability and post-service symptomatology.  See 
38 C.F.R. § 3.303(b) (1999); Savage v. Gober, 10 Vet. App. 
488, 495-97 (1997).  Alternatively, service connection may be 
established under 38 C.F.R. § 3.303(b) by evidence of (i) the 
existence of a chronic disease in service or during an 
applicable presumption period and (ii) present manifestations 
of the same chronic disease.  Ibid.

For service connection for the cause of death of a veteran, 
the first requirement, evidence of a current disability, will 
always have been met (the current disability being the 
condition that caused the veteran to die).  However, the last 
two requirements must be supported by evidence of record.  
Ruiz v. Gober, 10 Vet. App. 352, 356 (1997); Ramey v. Brown, 
9 Vet. App. 40, 46 (1996).

Also controlling in this case are decisions of the Court 
concerning the types of evidence required to establish 
important facts.  The Court has held that a lay person can 
provide probative eye-witness evidence of visible symptoms, 
however, a lay person can not provide probative evidence as 
to matters which require specialized medical knowledge 
acquired through experience, training or education.  Espiritu 
v. Derwinski, 2 Vet. App. 492, 494 (1992).  The Court has 
further held that "where the determinative issue involves 
medical causation or a medical diagnosis, competent medical 
evidence to the effect that the claim is 'plausible' or 
'possible' is required."  Grottveit, 5 Vet. App. at 93.  

The basic framework of the law and regulations provides that 
service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 
(1999).  

For a showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (1998).  

In the case of arteriosclerosis, cardiovascular-renal 
disease, or hypertension, service incurrence may be presumed 
if the disease is manifested to a compensable degree within 
one year of service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1137 (West 1991); 38 C.F.R. §§ 3.307, 3.309 (1999).  

Under the basic statutory and regulatory provisions governing 
the benefit at issue, to establish service connection for the 
cause of the veteran's death, the evidence must show that a 
disability incurred in or aggravated by active service either 
caused or contributed substantially or materially to cause 
death.  For a service-connected disability to be the cause of 
death, it must singularly or with some other condition be the 
immediate or underlying cause, or be etiologically related.  
For a service-connected disability to constitute a 
contributing cause, it is not sufficient to show that it 
causally shared in producing death, but rather, it must be 
shown that there was a causal connection.  38 U.S.C.A. § 1310 
(West 1991); 38 C.F.R. § 3.312 (1999).  A contributory cause 
of death is inherently one not related to the principal 
cause.  In determining whether a service-connected disability 
contributed to death, it must be shown that it contributed 
substantially or materially, in that it combined to cause 
death; that it aided or lent assistance to the production of 
death.  It is not sufficient to show that it casually shared 
in producing death, but rather it must be shown that there 
was a causal connection.  38 C.F.R. § 3.312(c) (1999).  

The Court has held that in order for hypertension to be shown 
as a disability, it must be present to the minimum 
compensable degree under the rating schedule.  Cox v. Brown, 
5 Vet. App. 95, 99 (1993); Rabidueau v. Derwinski, 2 Vet. 
App. 141, 143 (1992).  Under the rating schedule prior to 
January 12, 1998, the minimum compensable level of 
hypertension was shown where the disability was manifested by 
diastolic blood pressure readings predominantly 100 or more.  
A 10 percent evaluation was also provided where continuous 
medication was shown necessary for control of hypertension 
with a history of diastolic blood pressure predominantly 100 
or more.  38 C.F.R. § 4.104, Diagnostic Code 7101 (1997).  
Under the new rating criteria, the minimum compensable level 
of hypertension exists where the disability is manifested by 
diastolic readings predominantly 100 or more, or systolic 
readings predominantly 160 or more, or there is a history of 
diastolic readings of 100 or more and continuous medication 
is necessary for control of the hypertension.  62 Fed. Reg. 
65207 (1997) (codified at 38 C.F.R. § 4.104, Diagnostic Code 
7101).


Analysis

The Board notes that there is no evidence of record of a 
diagnosis of hypertension or cardiovascular disease either 
during service or within one year of service discharge.  
While there were periods during service when the veteran's 
blood pressure did reach the levels defined in Diagnostic 
Code 7101, these were reported during acute treatment and 
surgery following his shell fragment wound.  For most of the 
veteran's period of service his blood pressure readings were 
below the level necessary to be considered a disability.

A diagnosis of hypertension was never reported and 
subsequently dated SMRs do not reflect any pattern of 
elevated systolic or diastolic blood pressure readings.  In 
fact, his blood pressure was normal at time of service 
separation and upon postservice VA examination in October 
1971.  It was not until many years later that a history of 
hypertension was noted upon private records in 1997.  

There were not sufficient findings to identify hypertension 
during service, as defined in 38 C.F.R. § 3.303, therefore 
there would need to be evidence of a continuity of 
symptomatology with competent evidence linking that 
continuity to post-service diagnosis of hypertension, or 
there would need to be competent evidence linking the current 
diagnosis of hypertension to service.

There is clearly not a continuity of symptomatology in this 
case.  The veteran's blood pressure was within normal limits 
following service.  Further, there is no competent evidence 
of record to relate the presence of the above clinical 
findings to the veteran's period of active duty or to any 
service-connected disability.

The Board notes that during her hearing testimony the 
appellant asserted that the veteran experienced a post-
traumatic stress type disorder following service.  There is 
no competent medical evidence of such disorder, and even if 
there were, there is no competent evidence linking such 
disorder to service or to the conditions that caused his 
death.  Her contentions could be construed as a claim for 
accrued benefits, however, there is no evidence that the 
veteran had a claim for that benefit pending at the time of 
his death.

The only evidence tending to show a connection between the 
veteran's service and his death consists of the appellant's 
statements.  However, as a lay person, she is not competent 
to provide an opinion as to medical diagnosis or causation.  
Grottveit, supra; Espiritu, supra.  There is no competent 
evidence that the veteran's death was in any way related to 
service.  Because of the lack of competent evidence of a 
nexus between the cause of the veteran's death and service or 
a service-connected disability, the claim for service 
connection for the cause of the veteran's death is not well 
grounded, and is thus, denied.  Caluza, supra.  

The veteran's representative has argued that if the Board 
determines that the appellant was not informed of the 
evidence necessary to well ground her claim, the case should 
be remanded for a statement of the case that so inform her.

The Board notes that the appellant has not reported the 
existence of evidence that could serve to render her claim 
well grounded.  Accordingly, there is no further duty on the 
part of VA to inform her of the evidence necessary to 
complete her applications for those benefits.  38 U.S.C.A. 
5103 (West 1991); Epps v. Brown, 9 Vet. App. 341, 344-345 
(1996).  In any event, the appellant was apprised of the 
necessary evidence in the statement of the case and 
supplemental statement of the case, which informed her of the 
reasons her claim was denied.


ORDER

Service connection for the cause of the veteran's death is 
denied.  



		
	Mark D. Hindin 
	Member, Board of Veterans' Appeals



 

